Citation Nr: 1226114	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  05-28 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder. 

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to May 1981 and from September 1981 to January 1984. 

This appeal to the Board of Veterans' Appeals (the Board) is from actions taken by a Department of Veterans Affairs (VA) Regional Office (RO) in August 2003, January 2004, and January 2008. 

In January 2010, the claims on appeal were remanded for the Veteran to be scheduled for a Board hearing.  Thereafter, the Veteran testified before the undersigned Acting Veterans Law Judge at a Videoconference hearing in March 2010.  A transcript of this proceeding has been associated with the claims file.

This case was again before the Board in May 2010 at which time the claims were remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

As was noted in the May 2010 Board remand, while the RO has treated the Veteran's claims of service connection for hearing loss and tinnitus as claims to reopen, upon review of the record the Board finds these claims need not be reopened and are in appellate status as claims of service connection.  The rating decision in August 2003 denied service connection for bilateral hearing loss and tinnitus.  In the rating decision in January 2004, RO continued to deny the claims of service connection for bilateral hearing loss and tinnitus and discussed new and material evidence, however the Veteran still had one year to submit a notice of disagreement with the August 2003 rating decision.  See 38 C.F.R. § 20.302.  Subsequently, a timely notice of disagreement was received from the Veteran in March 2004 regarding the January 2004 rating decision and a statement of the case was issued on July 28, 2005, which addressed new and material evidence and service connection.  A Form 9 Appeal was dated September 28, 2005 and stamped date received on September 29, 2005.  Receipt of the Form 9 Appeal was beyond the one year period of the rating decision, however it was within two months and one day of the Statement of the Case.  A postmark date is not indicated on the Form 9 Appeal.  When the Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. See 38 C.F.R. § 20.305.  In resolving any doubt in the Veteran's favor the Board finds that his claims for bilateral hearing loss and tinnitus are claims for service connection and not claims to reopen, the notice of disagreement and Form 9 Appeal were timely filed and the claims are currently before the Board. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for cervical spine disability and left shoulder disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., and are addressed in the REMAND portion of this decision.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  The Veteran does not have a current right ear hearing loss disability for VA compensation purposes.  

2.  The Veteran's currently manifested left ear hearing loss first manifested many years after service, and is not causally related to event(s) during his military service.

3.  The Veteran's tinnitus had its onset during active service.

4.  There is evidence of sleep problems during military service, competent medical evidence of a current diagnosis of sleep apnea, and competent allegations of continuity of sleep problems beginning during service to the present.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  Service connection for sleep apnea is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a cervical spine disorder, a left shoulder disorder, bilateral hearing loss, tinnitus, and sleep apnea are related to his service with the United States Army from June 1973 to May 1981 and from September 1981 to January 1984.  Specifically, with regard to the cervical spine and left shoulder issues the Veteran contends that he sustained injuries to these areas of the body while restraining inmates.  With regard to the bilateral hearing loss and tinnitus issues the Veteran contends that he was exposed to excessive noise in service specifically exposure to gunfire, a carpentry shop, and power tools.  The Veteran attributes his claimed bilateral hearing loss and tinnitus to this acoustic trauma.  With regard to the sleep apnea issue he argues that he began experiencing sleep problems during service and that his current sleep apnea is aggravated by the medications he takes for his service-connected posttraumatic stress disorder (PTSD).  

The Veteran's service treatment records (STRs) are significant for three disorders, bilateral L-5 spondylosis, hemorrhoids, and ulcers.  Significantly, the Veteran was discharged from service effective January 31, 1984 due to his lumbar spine disorder.  By rating decision dated in July 1984 the RO granted service connection for lumbosacral strain, assigning a 40 percent disability rating effective February 1, 1984, the day after the Veteran's discharge from military service; granted service connection for duodenal ulcer; and granted service connection for hemorrhoids.  By rating decision dated in February 2009 the RO granted service connection for PTSD with major depressive disorder, assigning a 50 percent disability rating effective September 29, 2005.  

General Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic diseases, including arthritis and sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Also, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Analysis

1. Bilateral Hearing Loss/Tinnitus

A claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA compensation purposes.  The threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.


The Veteran's STRs include an audiological examination conducted during the Veteran's enlistment in July 1973 which shows normal hearing, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
0
0

0
Left Ear
0
0
0

5

An audiological examination in September 1981 also shows normal hearing, except for the left hear at 2000 Hz, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
0
0
5
Left Ear
15
0
30
10
15

An audiological examination upon separation in November 1983 also shows normal hearing, except for the left hear at 4000 Hz, specifically as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
10
0

10
Left Ear
15
5
10

25

Also, in a November 1983 report of medical history the Veteran denied a history of "hearing loss."


In June 2003, approximately 19 years after his discharge from service, the Veteran submitted a claim for service connection for bilateral hearing loss.  The Veteran was afforded a VA audiological examination in July 2003.  This examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
20
15
20
25
Left Ear
10
10
45
25
30

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
20
Left Ear
28

Speech Recognition
Right Ear
94%
Left Ear
94%
 
During the July 2003 VA examination, the Veteran reported decreased hearing and ringing in his ears.  He indicated that the hearing loss developed gradually since 1998 with the onset of tinnitus in 1978.  He reported a history of ear infections in both ears, the last one occurring in February 2003.  He also reported a severe head injury which was the result of a blow to the head.  He reported occasional dizzy spells in which he felt like he was light-headed and had nausea but not vomiting.  He denied ear surgery and familial hearing loss.  He also reported military noise exposure significant for gunfire and target practice.  He denied post-service occupational noise exposure, indicating that after service he was employed as a facility maintenance controller.     

The examiner diagnosed the Veteran with normal hearing in the right ear and mild to moderate sensorineural hearing loss in the left ear.  The examiner also opined that the Veteran's hearing loss and tinnitus were not related to his military service.  Specifically, the examiner noted that a separation physical conducted in 1984 indicated hearing within normal limits in both ears.  

VA treatment records show subsequent audiological examinations in August and October 2003.  The August 2003 report noted the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
10
15
15
Left Ear
10
10
15
35
15

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
14
Left Ear
19

The October 2003 report noted the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
10
10
25
Left Ear
10
15
40
15
20

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
15
Left Ear
23

Subsequently, in the May 2010 Board remand, the Board noted that a review of the claims file was negative for the 1984 separation examination noted in the July 2003 VA examination report.  Thus, the case was remanded so that the RO could attempt to obtain a copy of this report.  The Board also noted that the VA audiological opinion in July 2003 was inadequate as it was based on the rationale that the Veteran had normal hearing upon separation from service in 1984.  Notably, in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (CAVC) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id.  at 159.  Thus, the Board found that another VA audiology examination should be afforded to the Veteran to determine the nature and etiology of his defective hearing and tinnitus.

Pursuant to the May 2010 remand, the RO attempted to find the alleged 1984 separation examination report noted in the July 2003 VA examination report.  An April 2012 memorandum noted that after an extensive search for the 1984 examination report, it could not be obtained.  It appears to the Board that the VA examiner may have incorrectly cited the "1983" examination report as "1984."

The Veteran was afforded another VA audiological examination in September 2010.  At that time, the Veteran reported a history of military noise exposure to gunfire, carpentry shop, and power tools.  He denied noise exposure in civilian life.  The Veteran reported some history of ear infections, the last occurring in 2003.  He denied ear surgery, severe head injury, familial hearing loss, dizziness, and exposure to nuclear radiation.  He had hearing aids issued by VA.  He reported having tinnitus "many years."  The examiner attempted audiological examination but indicated that valid hearing thresholds could not be obtained because the Veteran would not or could not respond consistently to speech or pure tone stimuli.  Specifically, the examiner noted that test results were inconsistent with audiogram obtained at the clinic two months earlier.  Responses to speech and pure tones were inconsistent.  Pure tone average was more than 30 dB worse than speech reception thresholds indicative of exaggerated response.  Thus, the examiner noted that the results were not valid.  

The examiner opined that it was less likely than not (less than 50/50 probability) that the Veteran's hearing loss and tinnitus was the result of noise exposure during the Veteran's military service, to include exposure to weapon noise and working in a laundry room, carpentry ship, and upholstery shop.  Specifically, the examiner noted that, pursuant to the July 2003 VA audiological examination report, the Veteran's separation examination noted normal hearing.  The Veteran underwent three hearing tests in 2003 which revealed normal hearing in the right ear and no significant hearing loss in the left ear (the mild hearing loss at 2000 Hz only is not consistent with noise induced hearing loss) almost 20 years post military service, therefore it is unlikely any hearing loss had its origin during military service.  The examiner also noted that there was no documentation of tinnitus in the STRs and opined that the Veteran's tinnitus was most likely secondary to his current hearing loss which was not shown in service.  

In January 2012, the September 2010 VA examiner provided an addendum to her report.  Again, the examiner opined that it was less likely than not (less than 50/50 probability) that the Veteran's hearing loss and tinnitus was the result of noise exposure during the Veteran's military service, to include exposure to weapon noise and working in a laundry room, carpentry ship, and upholstery shop.  Specifically, the examiner noted that a review of the Veteran's STRs revealed no clinically significant permanent threshold shift when comparing audiometric thresholds obtained on enlistment physical to those obtained on separation physical.  The examiner also indicated that there was no onset of hearing loss in service even though the November 1983 audiometric testing revealed a decibel threshold of 25 in the left ear at 4000 Hz because the Veteran was shown to have better hearing 20 years later.  Notably, the July 2003 VA examination report showed essentially normal hearing in both hears and negated the 20 dB threshold shown while in service.  The examiner noted that hearing does not improve over a 20 year time frame meaning any shift shown was either 1) temporary in nature, or 2) erroneous testing as these tests were only screenings and not full audiological examinations performed by an audiologist.  The examiner again noted that hearing was normal in both ears at the time of enlistment and separation with no permanent shift.  Therefore, any current hearing loss was not related to noise exposure in service.  Also, there was no documentation of tinnitus in the service treatment records and no audiometric threshold shift while on active duty to support a claim of tinnitus relative to service.  

Also of record are VA outpatient treatment reports dated from January 1985 through March 2009.  While these records primarily reflect treatment for other disorders they do show complaints of hearing loss and tinnitus beginning in June 2003.  

The Board notes that the July 2003 VA audiological evaluation report shows that the Veteran has left ear hearing loss for VA purposes but not right ear hearing loss.  See 38 C.F.R. § 3.385.  

The Board finds that service connection for bilateral hearing loss is not in order.  With regard to the right ear, there is no evidence of a diagnosis of right ear hearing loss for VA compensation purposes.  Significantly, the July 2003 VA audiological examination reported noted that the Veteran's hearing in the right ear was within normal limits.  As was stated earlier, current disability is required in order to establish service connection.  In some cases, a Veteran is competent to diagnose a disorder.  See Jandreau v. 492 F. 3d at 1372; Davidson, 581 F.3d at 1313.  However, the Veteran's perception of right ear hearing loss is outweighed by the objective audiometric testing which does not show the existence of a current right ear hearing loss per VA standards.  Overall, the VA audiometric findings of no right ear hearing loss disability greatly outweigh the Veteran's personal beliefs.   As such, his service connection claim for right ear hearing loss must be denied due to lack of a current disability for any time during the appeal period.  38 U.S.C.A. § 5107(b).

With regard to the left ear, while STRs show a 30 db loss at 2000 Hz for the left ear in September 1981 and a 25 db loss at 4000 Hz for the left ear in November 1983, the January 2012 opinion noted that there was no clinically significant permanent threshold shift when comparing audiometric thresholds obtained on enlistment physical to those obtained on separation physical.  The examiner also indicated that there was no onset of hearing loss in service even though the November 1983 audiometric testing revealed a decibel threshold of 25 in the left ear at 4000 Hz because the Veteran was shown to have better hearing 20 years later.  Notably, the July 2003 VA examination report showed essentially normal hearing in both hears and negated the 20 dB threshold shown while in service.  The examiner noted that hearing does not improve over a 20 year time frame meaning any shift shown was either 1) temporary in nature, or 2) erroneous testing as these tests were only screenings and not full audiological examinations performed by an audiologist.  The examiner again noted that hearing was normal in both ears at the time of enlistment and separation with no permanent shift.  Therefore, any current hearing loss was not related to noise exposure in service.  

Overall, the Board finds that the September 2010 VA examiner opinion competently establishes that the Veteran's current left ear hearing loss disability was not incurred in service, and does not result from an event during active service.  While the Veteran sincerely believes that his current left ear hearing loss is related to active service, the Board finds that his lay opinion greatly is greatly outweighed by the opinion of the September 2010 VA examiner, who has greater training and expertise than the Veteran in evaluating the nature and etiology of hearing loss disability.  Furthermore, the Veteran has generally alleged the onset of hearing loss after service.  To the extent he alleges the onset of left ear hearing loss in service, the Board again finds that the opinion of the September 2010 VA examiner in combination with the objective audiometric testing in service and after service greatly outweigh the Veteran's perceptions of decreased hearing acuity.

In short, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

With respect to the tinnitus claim, at his initial VA examination in July 2003, the Veteran alleged the onset of tinnitus in 1978 which would be during active military service.  The Board observes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  This is a subjective symptom clearly capable of lay observation and may provide the basis for an award of service connection when there is credible evidence of continuity of symptomatology alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

In this case, the Veteran alleges the onset of tinnitus during active service.  The Board finds no lay or medical evidence of record which contradicts this allegation or otherwise impeaches the overall reliability of the Veteran's testimony.  In such a situation, and particularly given the unique evidentiary value of the Veteran's testimony in the type of claim at hand, the Board resolves reasonable doubt in favor of the Veteran and grants his appeal regarding the tinnitus claim.  38 U.S.C.A. § 5107(b).

2.  Sleep Apnea

STRs show one complaint of trouble sleeping.  Specifically, in a November 1983 report of medical history the Veteran reported "yes" to "frequent trouble sleeping."  Post-service VA treatment records show a VA progress note in July 2004, indicating that the Veteran had obstructive sleep apnea based on a sleep study.  He was issued a CPAP (continuous positive airway pressure) machine to assist him with his breathing while sleeping.  

The Veteran filed a claim for service connection for sleep apnea in July 2004.  In connection with his claim he submitted a September 2004 statement from R.A.B. (the Veteran's brother) indicating that he and the Veteran were roommates during their military service and that the Veteran's sleeping problems started during military service in approximately 1974.  

A March 2007 VA treatment record shows a reported history of sleep problems since 1980 and a May 2008 VA treatment record notes that the Veteran was diagnosed with sleep apnea in 2001.  

The Veteran was afforded a VA examination for his sleep apnea in May 2008.  At that time the examiner noted that the Veteran was diagnosed with sleep apnea in 2001 and was being treated with an auto-CPAP but with residual sleepiness which was most likely due to the sedating effects of both psychotropic medications for the Veteran's PTSD.  The examiner opined that the Veteran's obstructive sleep apnea was not caused by or a result of the Veteran's military service since there is no documentation of suggestive symptoms while in active military service.  The examiner also opined that the Veteran's obstructive sleep apnea was not due to or caused by the Veteran's psychiatric disorder, and was not aggravated by the psychotropic medications.  The daytime somnolence was due to the sedating effects of the Veteran's psychotropic and analgesic medications and was not caused by the obstructive sleep apnea which was being adequately treated with nasal CPAP.    

In a VA progress note in March 2009, the physician wrote that the data from the Veteran's medical history makes it more likely than not that he has suffered from symptoms of sleep apnea since 1980 and that the problem developed during his period of military service.

Given the above, the Board finds that service connection for sleep apnea is warranted.  Significantly, the November 1983 in-service report of medical history shows a history of "frequent trouble sleeping."  Furthermore, the Veteran has provided competent testimony of continuity of symptomatology through himself and his roommate/brother (R.A.B.) during service in that his sleep problems began during military service.  While the May 2008 VA examiner opined that the Veteran's current sleep apnea was not related to his military service, the Board notes that this opinion is based on inaccurate facts as the May 2008 VA examiner indicated that there were no complaints of sleeping problems during military service which is untrue.  Furthermore, as above, the May 2009 VA physician opined that the Veteran's sleep apnea symptoms began during military service.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for sleep apnea.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the sleep apnea and tinnitus issues, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed with regard to these issues.

With regard to the bilateral hearing loss issue, a preadjudicatory RO letter dated June 2003 advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties upon himself and VA in developing the claim.  The failure of this notice to advise the Veteran of the criteria for establishing an initial disability rating and effective date of award results in harmless error as these issues are not implicated with the service connection denial.

Overall, the Board finds that the Veteran was provided adequate pre-adjudicatory notice which complies with the VCAA requirements.

VA has obtained STRs, and all known private and VA treatment records.  The RO has made a finding that a purported military examination in 1984 cannot be found.  Notably, the failure to find such a record, if it existed, does not prejudice the Veteran as he does not manifest a current right ear hearing loss and the VA examiner had an extensive record for which to base an opinion on the left ear hearing loss claim.  The Board is unaware of any additional, relevant records necessary to decide this claim.

The Board also observes that VA also provided the Veteran VA examination with opinion based upon review of the entire record.  A September 2010 VA examination with addendum in January 2012 reflects an accurate review of the factual history as found by the Board, and provides a rationale for the opinion provided which specifically considers the significance of any hearing threshold shifts during active service.  The Board finds that this examination report complies with the Board's prior remand directives, and is adequate for rating purposes.

The Board next observes that the hearing loss claim has been subject to a prior Board remand.  On review of the record, the Board finds substantial RO compliance with its prior remand directives.  In this respect, the RO searched for any additional STRs which may be available, attempted to obtain additional identified VA clinical records, and obtained an additional VA examination report which fully addresses the questions posed by the Board.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the CAVC held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in March 2010, this AVLJ discussed with the Veteran what type of information may be available to support his claims.  This conversation led directly to a remand in May 2010 based upon the information elicited from the Veteran.  As such, the Board finds that it has fully complied with the Bryant requirements.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is granted.

Service connection for sleep apnea is granted.


REMAND

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the RO obtained an opinion regarding the nature and etiology of the Veteran's currently alleged cervical spine and left shoulder disabilities.  A VA examiner in May 2008 provided opinion that the Veteran's cervical spine disability with secondary left shoulder pain was related to active service on the basis that chronic disability was not documented in service or many years thereafter.  However, the examiner did not consider the Veteran's report of chronic neck and left shoulder pain since service in this analysis, or indicate whether there was a left shoulder disability independent of referred pain from the cervical spine.  The Board will return this examination report as inadequate for rating purposes.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the Veteran's relevant clinical records of VA treatment since March 19, 2009.

2.  Upon completion of the above, schedule the Veteran for a VA examination by a qualified doctor of medicine to determine the nature and etiology of his claimed cervical spine and left shoulder disabilities.  The claims folder contents must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

	a) identify all current disability involving the cervical spine and, for each diagnosis, opine whether it is at least as likely as not (50 percent or greater probability) that such disorder either first manifested during active service or is otherwise causally related to event(s) during active service, to include the complaints of neck pain in June 1980, August 1980 and January 1984; the Veteran's duties of physically restraining inmates; and the allegation of chronic neck pain since service?

	b) identify all current disability involving the left shoulder (including any orthopedic disability independent of pain referring from the cervical spine) and, for each diagnosis, opine whether it is at least as likely as not (50 percent or greater probability) that such disorder either first manifested during active service or is otherwise causally related to event(s) during active service, to include the complaints of neck pain in June 1980, August 1980 and January 1984; the Veteran's duties of physically restraining inmates; the reported left shoulder injury in December 1983; and the allegation of chronic neck pain since service?

The examiner is specifically requested to discuss whether there is any medical reason to accept or reject the Veteran's allegations of chronic neck and left shoulder pain since service.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

3.  Thereafter, readjudicate the claims.  If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


